Citation Nr: 0503632	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  02-22 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for osteochondritis 
dissecans of the right talus with degenerative joint disease, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel




INTRODUCTION

The veteran served on active duty from March 1989 to November 
1992.  Prior service of 3 years, seven months and 16 days is 
indicated on the veteran's DD Form 214.  Also, the veteran 
reported continuous service from December 1983 to November 
1992 on his application for benefits filed in 1992.  The 
Board observes that service prior to March 1989 has not been 
verified.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Jackson, Mississippi, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In March 1993, the veteran raised claims of entitlement to 
service connection for hearing loss in the right ear and for 
a heart condition.  The January 2004 Board remand makes 
reference to these claims and refers them to the RO for 
appropriate action.  Also, the Board observes that the 
veteran's February 2004 statement shows that the veteran not 
only wished to pursue the claim of entitlement to 
compensation benefits for hearing loss in the right ear, but 
for disability in the leg and knee as well.  Inasmuch as 
these matters have not been addressed by the RO, they are 
referred to the RO for all appropriate development and 
adjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

The case was previously before the Board, but was remanded in 
January 2004 for proper VCAA notice, identification of 
medical providers, completion of authorizations for release 
of medical information, acquisition of additional VA medical 
records from the VA Medical Center (VAMC) in Memphis, 
Tennessee, and to arrange for a VA joints examination for 
ranges of motion and consideration of functional loss.  

The veteran's representative in September 2004 indicated that 
the July 2004 VA examination was not adequate.  The 
representative in January 2005 argued noncompliance with the 
Board's January 2004 remand.  Citing Stegall v. West, 11 Vet. 
App. 268 (1998), the representative stated, in essence, that 
the veteran had a right to compliance with the remand order.  
Id.  The Board, after a careful examination of the record, 
concludes that additional development is necessary prior to 
the completion of its appellate review.  

Specifically, the results of the July 2004 VA examination, 
conducted pursuant to the January 2004 Board remand, are not 
adequate for the purpose of rating the veteran's service-
connected right ankle disability.  The examiner stated that 
the veteran had a fairly good range of motion, but 
functionally, he was "somewhat" limited by pain in his 
ankle.  The examiner stated that there was mild pain with 
range of motion tests, but did not indicate the point at 
which pain was first exhibited.  Also, the examiner stated 
that further limitation was conceivable after the veteran was 
on his feet all day.  However, the examiner could not state 
the extent of increased functional impairment in terms of 
limitation of motion with any degree of medical certainty.  

In view of the forgoing, the case is remanded to the RO for 
the following actions:

1.  The RO must review the claims file 
and ensure for the issue of an increased 
rating for the service-connected 
osteochondritis dissecans of the right 
talus with degenerative joint disease, 
that all notification and development 
necessary to comply with 38 U.S.C.A. § 
5103A (West 2002) and C.F.R. § 3.159 
(2004); as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, the RO 
must inform the claimant (1) about the 
information and evidence needed to 
warrant an increased rating for the claim 
on appeal; (2) about the information and 
evidence not of record that is necessary 
to substantiate his claim; (3) about the 
information and evidence that VA will 
seek to provide; (4) about the 
information and evidence the claimant is 
expected to provide; and (5) request or 
tell him to provide any evidence in his 
possession that pertains to his claim.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.

2.  The RO should afford the veteran for 
a VA joints examination by an 
orthopedist, other than the examiner that 
performed the July 2004 VA examination of 
record, in order to determine the current 
nature and extent of the service-
connected osteochondritis dissecans of 
the right talus with degenerative joint 
disease.  The claims folder must be made 
available to the examiner for review 
before the examination.  The examiner 
must indicate in the examination report 
that the veteran's claims folder was 
reviewed prior to the examination.  All 
necessary tests and studies should be 
conducted in order to assess the current 
status of the service-connected right 
ankle disability, including 1) x-rays 
studies and 2) range of motion studies 
(with specific measurements expressed in 
degrees).  Following a review of the 
veteran's medical records and history, 
the examiner should discuss all relevant 
medical evidence/findings regarding the 
service-connected right ankle disability.  
The examiner must proffer an opinion as 
to the specific extent and severity of 
the appellant's disability, to include a 
complete and detailed discussion of all 
functional limitations associated with 
the disability, including precipitating 
and aggravating factors (i.e., movement 
and activity), effectiveness of any pain 
medication or other treatment for relief 
of pain, functional restrictions from 
pain on motion, the effect the disability 
has upon daily activities, and the degree 
of functional loss of the affected parts, 
if any, due to flare-ups, fatigability, 
incoordination, weakness, and pain on 
movements.  The examiner should further 
address the extent of functional 
impairment attributable to any reported 
pain.  

Furthermore, upon examination of the 
veteran, the examiner should render an 
opinion as to the effect that the 
service-connected right ankle disability 
has, if any, on his earning capacity.  
The examiner should render an opinion as 
to whether this disability alone has 
caused marked interference with the 
veteran's employment, or the need for 
frequent periods of hospitalization.  It 
is requested that the VA specialist 
reconcile any contradictory evidence 
regarding the above questions.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

Since the examination is to be conducted 
for compensation rather than for 
treatment purposes, the medical 
specialist should be advised to address 
the functional impairment of the 
appellant's service-connected 
osteochondritis dissecans of the right 
talus with degenerative joint disease, in 
correlation with the applicable 
diagnostic criteria set forth in the VA 
Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4 (2004).  The 
medical specialist(s) must address the 
degree of severity and medical findings 
that specifically correspond to the 
criteria listed in the Rating Schedule 
for limitation of motion of the ankle 
(Diagnostic Code 5271), and ankylosis of 
the ankle (Diagnostic Code 5270).

3.  The RO must review the claims folder 
and ensure that all of the foregoing 
development efforts have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Remand instructions of the Board are 
neither optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

4.  After completion of the above, the RO 
should readjudicate the issue of 
entitlement to an increased rating for 
the service-connected osteochondritis 
dissecans of the right talus with 
degenerative joint disease.  In 
readjudicating the above claim, the RO 
must specifically consider the criteria 
listed in the Rating Schedule for 
limitation of motion of the ankle 
(Diagnostic Code 5271), and ankylosis of 
the ankle (Diagnostic Code 5270).  
Furthermore, the RO must take into 
consideration 38 C.F.R. §§ 4.14, 4.40, 
4.45, 4.59, and the holding in DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  
Moreover, the RO's consideration of 
referring the service-connected 
disability for an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) 
must be documented on readjudication.

5.  If the determination remain 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C. TRUEBA
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




